Citation Nr: 0025167	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-17 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic kidney disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to 
August 1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

In a statement dated in February 2000, the veteran withdrew 
his appeal regarding a claim for service connection for a 
right ankle injury.  That issue is no longer before the 
Board.  38 C.F.R. § 20.204 (1999).


FINDINGS OF FACT

1.  In December 1959, the RO denied entitlement to service 
connection for a kidney disorder.  The veteran did not 
appeal.  Many years later, he attempted to reopen his claim, 
but the RO, in a June 1994 decision, determined that no new 
and material evidence had been submitted.  The veteran did 
not appeal.  

2.  Evidence has been presented since the June 1994 rating 
decision that is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  There is competent medical evidence of record of a nexus, 
or link, between a current kidney disorder (diagnosed as 
lupus erythematosus nephritis) and the veteran's period of 
service which included treatment for acute 
glomerulonephritis.  


CONCLUSIONS OF LAW

1.  The June 1994 rating decision denying service connection 
for a chronic kidney disorder is final.  38 U.S.C.A. § 7105 
(West 1991).  

2.  Evidence received since the unappealed June 1994 rating 
decision, which denied the appellant's claim of entitlement 
to service connection for a chronic kidney disorder, is new 
and material, and the claim for this benefit is reopened.  
38 U.S.C.A. §§ 5108,, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156 (1999).  

3.  The appellant's claim for service connection for a 
chronic kidney disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In September 1959, the veteran filed a claim of entitlement 
to service connection for a kidney disorder.  In December 
1959, the RO denied the claim on the basis that the service 
medical records (SMRs) showed the incurrence and treatment of 
acute nephritis in 1959 which was not demonstrated upon 
postservice VA examination in November 1959.  

The veteran attempted to reopen his claim in February 1993.  
Added to the record in support of his claim were private 
medical records from 1992 and 1993, a private physician's 
medical statement from April 1993, and numerous lay or buddy 
statements from July and August 1993.  The RO determined that 
these records did not represent new and material evidence 
noting that the medical reports and the private physician's 
statement showed membranous nephropathy that was diagnosed 
many years after service in 1993.  The lay statements 
asserted that the veteran was treated during service for 
kidney problems.  The claim was denied in that this evidence 
did not show that the veteran had a chronic kidney disorder 
during service or for many years thereafter.  

The veteran was subsequently provided notice of the decision 
and his appellate rights.  He did not submit a timely appeal 
(notice of disagreement (NOD)).  38 U.S.C.A. 
§§ 7105(a),(b),(1) (West 1991); 38 C.F.R. §§ 20.200, 
20.302(a) (1999).  Therefore, the June 1994 decision became 
final when the appellant did not file a NOD within one year 
of the date he was notified of that unfavorable 
determination.  38 U.S.C.A. § 7105(c) (West 1991).  

When a claim is denied by the RO, and the claimant fails to 
timely appeal by filing an NOD within the one-year period 
following the decision as prescribed in 38 U.S.C.A. § 
7105(b)(1), that decision becomes final and the claim may not 
"thereafter be reopened or allowed, except as may otherwise 
be provided by regulations not inconsistent with" title 38 
of the United States Code.  38 U.S.C.A. § 7105(c); see also 
Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to 
appeal an RO decision within the one-year period renders the 
decision final).

The exception to these rules occurs when "new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim."  38 U.S.C.A. § 
5108; see also 38 U.S.C.A. § 7104(b); Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
see generally Suttmann v. Brown, 5 Vet. App. 127, 135-36 
(1993) (applying § 5108 provisions for reopening final claims 
to RO decisions rendered final by operation of § 7105(c)).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the 
Board must then reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both new 
and old."  Id.; see also Evans v. Brown, 9 Vet. App. 273 
(1996).  In Elkins v. West, 12 Vet App 209 (1999) (en banc) 
the Court held that the decision of the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), required the 
replacement of the two-step Manio test with a three-step 
test.

Under the three step test announced in Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) so as to have a finally 
denied claim reopened under 38 U.S.C. § 5108.

The provisions of 38 C.F.R. § 3.156(a) define new and 
material evidence as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it  must 
be considered in order to fairly decide 
the merits of the claim.

Second, under the Elkins three step analysis, if new and 
material evidence has been presented, upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C. § 5107(a).  
Third, if the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C. § 5107(a) has been 
fulfilled..

While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the United States Court of Appeals for Veterans 
Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), had "overstepped its judicial authority" by 
adopting a social security case law definition of "new and 
material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation." Hodge, 155 F.3d at 1364.  
The Court of Appeals for the Federal Circuit further held 
that the Court's "legal analysis may impose a higher burden 
on the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" Id. at 1363, and 
remanded the case for review under the Secretary's regulatory 
definition of "new and material evidence."

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that "there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome."  
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363.

The Board observes that the evidence submitted subsequent to 
the June 1994 rating action includes copies of the veteran's 
SMRs and the VA examination from 1959.  The Board agrees with 
the RO's conclusion in a February 1996 rating action which 
determined that this evidence was cumulative as it pertained 
to evidence previously considered in the prior RO denials of 
the claim.  

Additional evidence submitted included Morning Reports from 
the veteran's period of service which reflect that he was 
treated during service but not what treatment was for.  Such 
records, when viewed in the context of all of the evidence of 
record, do not raise a reasonable possibility of changing the 
outcome, and the RO determined in a March 1996 that they were 
not new and material.  The Board agrees.  

It was determined by the RO that new and material evidence 
had been submitted subsequent to the May 1997 denial in 
January 2000.  Added to the record 
subsequent to the March 1996 rating action were private 
treatment records dated from 1989 through 1999, as well as VA 
examination reports dated September 13, 1999, and September 
14, 1999.  The Board will also conclude that this evidence is 
"new" in that none of it was of record at the time of the 
previous denial.  These records reflect the diagnosis of a 
chronic kidney disorder.  For example, in 1995, the diagnosis 
was chronic glomerulonephritis with unspecified pathological 
lesion in kidney.  VA examination conducted on September 13, 
1999, resulted in a diagnosis of lupus nephritis.  A VA 
examiner on September 14, 1999, determined that there was no 
relationship between inservice treatment for acute 
glomerulonephritis in 1959 and the current lupus 
erythematosus nephritis.  The examiner noted that he reviewed 
the claims file.  The examination report includes a 
summarization of the veteran's medical history, to include 
the veteran's statement that he recovered from the inservice 
treatment completely without residuals.  He stated that over 
the last few years, however, he had developed increasing 
renal insufficiency with diagnosis of lupus erythematosus 
nephritis.

The Board finds that this medical evidence is "material" in 
that it reflects upon when a chronic kidney disorder was 
first clinically demonstrated, and because at least one VA 
examiner directly addressed the etiology of the current 
kidney disability.  This evidence is probative as well as 
new.

It is the Board's determination that this evidence is 
significant because it bears directly and substantially on 
the specific matter at hand, which is whether the appellant 
currently has a kidney disorder of service origin.  

As previously stated, in June 1994, the RO denied the 
appellant's claim of entitlement to service connection for a 
kidney disorder essentially because a chronic kidney disorder 
was not demonstrated during service or within the one year 
after service.  The Board observes that records submitted 
since that time do reflect that the veteran now has a chronic 
kidney disorder, diagnosed as lupus erythematosus nephritis.  

The Board notes that in Evans v. West, 12 Vet. App. 22 
91998), the Court stated that as a result of Hodge, supra, 
the determination of whether new evidence was 
sufficiently material was a "fact-specific determination."  
Id. at 28.  Accordingly, the Court held that such a 
determination was to be reviewed under a deferential standard 
of review, which is the clearly erroneous standard.  See 
Elkin v. West, 12 Vet. App. 209 (1999).  

In the instant case, the "new" evidence shows that the 
appellant now has a chronic kidney disorder (a fact that was 
not in evidence upon previous denials in December 1959 and 
June 1994), and that VA examiners reviewed the claims file 
and examined the veteran to provide an opinion as to whether 
this postservice chronic kidney disorder was of service 
origin.  Medical evidence that was also not of record at the 
time of the previous denials has been added to the file.  In 
light of Evans, supra, it may be argued that all of the 
evidence submitted since the 1994 denial is both 'new" and 
"material" because it bears directly and substantially on 
the issue of whether the appellant currently has a kidney 
disorder of service origin.  Accordingly, in light of the 
foregoing, the Board concludes that the appellant has 
submitted 'new and material" evidence to reopen his claim 
for entitlement to service connection for a chronic kidney 
disorder.  

Well Grounded Claim

Recently the Federal Circuit held that it was a denial of due 
process for the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") to 
decide the question of well-groundedness in the first 
instance after finding that new and material evidence had 
been submitted.  Winters v. Gober,  No. 99-7108 (Fed. Cir. 
July 26, 2000).  There is no such prejudice in this case 
because the RO considered the veteran's claim on the merits, 
and because the Board, as will be discussed below, finds that 
the veteran's claim is well grounded.

Under the law, it is the obligation of the person applying 
for benefits to come forward with a well-grounded claim.  
38 U.S.C.A. § 5107(a).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eyewitness evidence of visible symptoms, 
however, a lay 
person can not provide probative evidence as to matters that 
require specialized medical knowledge acquired through 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Court has further held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required."  
Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

In the case of nephritis, service incurrence may be presumed 
if the disease is manifested to a compensable degree within 
one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

In the instant case, the service medical records show a 
kidney disease.  There is also post service diagnosis of a 
kidney disease.  In June 1999, a RO medical officer expressed 
an opinion that the veteran's inservice kidney disease could 
not be dissociated from his current renal problems.  This 
opinion supplies the necessary nexus between the inservice 
kidney disease and the current kidney disease.  Thus, there 
is competent evidence in support of all three of the Caluza 
elements for a well-grounded claim.  


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a chronic 
kidney disorder.  

The claim for service connection for a chronic kidney 
disorder is well grounded, to this extent the claim is 
allowed.  


REMAND

In the June 1999 opinion, the RO's medical officer noted that 
a 1993 biopsy had shown Stage III, nephropathy, and concluded 
that the 1959 episode of glomerulonephritis could not be 
dissociated from the veteran's current renal disease. The 
medical officer recommended that the veteran be afforded an 
evaluation by a nephrologist.  In September 1999, the veteran 
was afforded a VA nephrology examination.  It is not clear 
that the examiner reviewed the claims folder inasmuch as the 
examiner reported only the history supplied by the veteran 
and made no reference to the 1993 biopsy or to the June 1999 
opinion.  The examiner concluded that "there is no 
relationship between the acute glomerulonephritis in service 
and the current lupus erythematosus nephritis."  The 
examiner did not provide any reasons for this conclusion.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (1996); see 38 C.F.R. 
§ 19.9 (1996).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Board also notes that on the September 1999, examination 
the veteran reported that he was being treated for kidney 
disease at the Travis Air Force Base.  The claims folder does 
not appear to contain treatment records form that facility or 
any records dated subsequent to July 1997.

In view of the foregoing this case is remanded for the 
following:

1.  The RO should request that the 
veteran furnish information as to any 
treatment he has received for kidney 
disease.  The RO should take all 
necessary steps to obtain records of any 
treatment, which are not already part of 
the claims folder, including all records 
of the veteran's treatment at Travis Air 
Force Base.

2.  The RO should contact the examiner 
who conducted the September 1999 
nephrology examination and request that 
the examiner review the claims folder.  
The examiner should then provide an 
opinion as to whether the veteran's 
current kidney disease is at least as 
likely as not associated with the episode 
of glomerulonephritis during service in 
1959.  The examiner is also requested to 
provide reasons for any opinion provided.

3.  If the doctor who conducted the 
September 1999, examination is 
unavailable to provide the opinions 
requested in the preceding paragraph, the 
veteran should be afforded a new 
nephrology examination in order to obtain 
the opinions and reasons requested in 
that paragraph.  The examiner should 
review the claims folder prior to 
completing any examination.

4.  After ensuring that the above 
requested development has been completed 
in full, the RO should readjudicate the 
veteran's claim on the merits.  If the 
benefit sought remains denied, he and his 
representative should be furnished with a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

